October 16, 2012




                                   JUDGMENT

                  The Fourteenth Court of Appeals
                       BYER CUSTOM BUILDERS, Appellant

NO. 14-11-00906-CV                         V.

                     STEVEN AND ROBIN FRANKS, Appellees
                       ________________________________

       This cause, an appeal from the judgment in favor of appellee, Steven and Robin
Franks, signed, September 13, 2011, was heard on the transcript of the record. We have
inspected the record and find no error in the judgment. We order the judgment of the
court below AFFIRMED.

      We order appellant, Byer Custom Builders, to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.